Citation Nr: 1529393	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-24 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office in Lincoln, Nebraska.

The Veteran was afforded a personal hearing at the RO in January 2013, and by videoconference at the RO in January 2015 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcripts are of record.  


FINDINGS OF FACT

1.  Any injury to the right shoulder during service did not result in a chronic disorder; a chronic right shoulder disorder is not documented for many years after discharge from active duty.  Service treatment records do not reveal right shoulder complaints or findings, no pertinent history was recorded at separation, and clinical findings were normal.

2.  Arthritis of the right shoulder was not diagnosed within one year of separation from service.

3.  The more competent evidence of record finds that right shoulder disability, including arthritis, is not related to service.


CONCLUSION OF LAW

A right shoulder disorder, including arthritis, was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137,, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307. 3.309 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has a right shoulder disorder from injury sustained when a bunker fell on his back during active duty.  He testified that he experienced an aching soreness in the right shoulder immediately thereafter and had pain every day after the bunker collapse leading to surgery.  The Veteran avers that service connection is warranted for right shoulder disability of service onset.  

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claim in June 2012 and thereafter.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, to include affording him a VA examination.  The examination is adequate to render a determination as to the issue on appeal.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim of entitlement to service connection for a right shoulder disorder is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2014).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2014).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2014).

Factual Background

The Veteran's service treatment records contain a May 1969 statement indicating that a bunker had fallen on his back with residual persisting back pain.  On examination in May 1969 for separation from service, the appellant indicated that he had recurrent back pain but denied a painful shoulder on the Report of Medical History.  A notation was recorded to the effect that he had an occasional slight backache after a bunker had fallen on his low back in March 1969 in Vietnam.  The upper extremities and musculoskeletal system were evaluated as normal.  

Post service, in August 2009, the Veteran was seen at Nebraska Orthopaedic and Sports Medicine, P.C., for complaints of pain, numbness, weakness, stiffness, and popping and grinding of both shoulders.  He reported bilateral shoulder pain over the past six months of insidious onset that would wake him at night.  It was noted that he was involved in construction and home remodeling.  

On examination, X-rays were negative for fracture or avulsion.  An impingement lesion was noted at the greater tuberosity.  Early degenerative changes were observed at the distal clavicle.  Following examination, the impressions were chronic bilateral shoulder pain, right greater than left, impingement syndrome/rotator cuff tendinitis, right shoulder, and possible rotator cuff tear, right shoulder.  The Veteran underwent arthroscopy and arthroscopic debridement of the right shoulder with subacromial decompression in September 2009.  

Significantly, the record contains private medical records dating from the 1990's.  These records show treatment for multiple different complaints, including low back and hip pain.  They do not contain complaints of or findings related to any shoulder disorder.  Records associated with shoulder complaints in 2009 report recent onset.

Statements dated in May 2012 were received from the Veteran's wife and two friends attesting to their knowledge of shoulder disability within the past few years.

A claim for service connection of right shoulder disability was received in June 2012.  The Veteran related that it was injured when a bunker fell on him.  

A statement dated in December 2012 was received in support of the claim noting that the Veteran had been a personal friend for over 20 years.  The affiant stated that when they first met, the appellant owned his own remodeling business and had become self-employed so he that could be selective on the jobs he chose because of back and shoulder pain.

In April 2013, R. J. Jirovec, M.D., wrote that he was the attending physician for the Veteran who had a history of long standing bilateral shoulder arthropathy for which he had undergone right shoulder arthroscopic subacromial decompression in 2009.  The physician stated that the appellant had had shoulder problems since he injured his shoulder and back in Vietnam as the result of a bunker collapse.  Dr. Jirovec related that the Veteran had had problems with chronic shoulder pain and that it was his medical opinion "with reasonable medical certainty that his current shoulder problems were directly related to his military service injuries as outlined."

The Veteran was afforded a VA examination in May 2013.  He provided history that he injured the right shoulder when a bunker collapsed after being struck by a mortar round.  The appellant stated that it was likely both shoulders were equally injured since sand bags, timbers and some steel fell into the bunker and he was pinned and buried.  He related that he had had bilateral shoulder pain since this injury.  The Veteran was reported to have stated that the first record of his shoulder problem was when he submitted a claim 4 years before.

Following physical examination, the diagnosis was degenerative joint disease of the right shoulder.  The examiner stated that after review of the claims folder and examination, it was his opinion that the Veteran's right shoulder condition was less likely than not incurred in or related to the bunker collapse while on active duty.  The rationale provided for the opinion was that multiple service treatment records were reviewed without evidence of shoulder assessment or treatment, and that the service exit examination in 1969 was silent for shoulder problems.  The examiner noted that the Veteran reported that right shoulder symptoms began four years before, 35+years after service, and that he described his occupation as a carpenter.  The examiner further commented that "In my opinion, the medical literature supports shoulder problems as an occupational hazard in carpenters (National Center for Biotechnology Information, U.S. National Library of Medicine)" and that as such, the available evidence did not support the claim.


Legal Analysis

At the outset, the Veteran's service treatment records reflect that although he was indeed injured in a bunker accident or collapse in 1969, the evidence indicates that he was only treated for low back symptoms following this incident.  There is no indication that he sustained injury to the right shoulder as no complaint or treatment for such is recorded.  The Board points out that contrary to what the appellant now asserts, he clearly indicated on the Report of Medical History on separation examination in May 1969 that he had no painful shoulder.  No complaint or defect referable to a right shoulder was recorded on that occasion.  The post service record does not indicate any complaint or disorder affecting the right shoulder until 2009, roughly four decades after discharge from active duty.  Again, it is noted that there are medical treatment records for intervening years, attesting to physical work that the Veteran did, with complaints referable to the back and hip, without reference to shoulder complaints or findings.

The Board points out that evidence of a prolonged period without medical complaint and the amount of time that has elapsed since military service can be considered as evidence against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As such, the Board must find that even if the Veteran did sustain trauma to the right shoulder in service as contended, this did not result in any chronic residuals. See 38 C.F.R. § 3.303.  The Board thus finds that right shoulder disability did not have onset in service and that the presumption of service connection for arthritis does not attach.  This is because arthritis is not shown to have become manifest within one year of separation from service.  There is no reliable evidence in the record to show other than that right shoulder disability, including arthritis, was first clinically manifested many years after discharge from active duty.  In view of such, the Board finds that service connection for right shoulder disability, including arthritis, is not warranted on a direct or presumptive basis. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. § 3.303, 3.307, 3.309.

In this instance, the record contains differing opinions as to the etiology and onset of current right shoulder disability.  The evidence in favor of a relationship between service and the right shoulder condition is a statement from Dr. Jirovec who opined that current shoulder problems were directly related to the appellant's injury in a bunker collapse in service.  Additionally, the Veteran is competent to report that he injured his right shoulder during service and had continuing symptoms because this requires only personal knowledge as it comes to him through the senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Board finds that in this instance, however, that while there may be competent lay and medical evidence in support of the contention that current right shoulder disability is related a bunker collapse in service, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be given to one physician's opinion than another depending on factors such as the degree of expertise, reasoning employed by the physician and whether (and the extent to which) he or she reviews prior clinical records and other evidence. See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this regard, the report from the VA compensation and pension examination performed in May 2013 is determined to be more persuasive and probative.  The Board observes that the VA examiner reviewed the claims folder containing relevant information and provided a comprehensive history, as well as a more informed and reasoned articulation as to why current right shoulder disability is not related to service.  In particular, it was noted that the negative opinion was based on no evidence of right shoulder treatment in service, nothing noted at service discharge, and the decades before the Veteran sought any treatment for right shoulder symptomatology.  The VA examiner specified that the Veteran's occupation as a carpenter was implicated in the development of shoulder disability, and that this was supported by recognized institutional authority.

In contrast, the Board finds that the Veteran's private examiner's opinion relating right shoulder disability to service is less probative.  This is because it appears to be based solely on the Veteran's history of right shoulder injury in service and continuing symptoms that is not found to be credible.  There is no indication that Dr. Jirovec reviewed the evidence of record.  As noted above, despite the Veteran's assertions that he developed right shoulder symptoms in service that continued after active duty, there is no evidence of injury in service or any reliable post service showing of continuity of reported in-service right shoulder symptomatology..  The Veteran's report of injury during active duty and continuing right shoulder symptomatology deriving therefrom are not credible.  The silent service treatment records and no credible evidence of symptomatology thereafter for approximately four decades after service are far more probative than a remote statement of in-service onset and continuity.  As such, Dr. Jirovec's opinion that is based on the Veteran's self-reported history is not reliable or persuasive.  A medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  It does not appear that the doctor had access to the private medical records of the 1990's showing no shoulder complaints or findings.

Under the circumstances, the Board concludes that the more probative evidence supports a finding that the Veteran's right shoulder disorder is not related to service or to any incident therein.  The Board thus finds that the preponderance of the evidence is against the claim and service connection for right shoulder disability, including arthritis, must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right shoulder disorder, including arthritis, is denied.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


